Citation Nr: 1745393	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  17-29 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for a kidney disability.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a right shoulder disability and/or a left shoulder disability.

4.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to April 8, 2017, and to an evaluation in excess of 70 percent from that date.


(A claim for service connection for diabetes mellitus, and a claim that there is new and material evidence to reopen a claim for service connection for erectile dysfunction (ED), is addressed in a separate decision under a separate docket number).


REPRESENTATION

Appellant represented by:	James McElfresh, II, Agent


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active Navy service from December 1965 to October 1969.  Among other awards and decorations, the Veteran earned a Vietnam Service Medal and a Vietnam Campaign Medal.
 
The appeal comes before the Board of Veterans' Appeals (Board) from February 2017 and May 2017 rating decisions of the Cheyenne, Wyoming, Department of Veterans Affairs (VA) Regional Office (RO).  In February 2017, the Cheyenne RO denied service connection for left shoulder disability, right shoulder disability, kidney disability, and hearing loss disability.  

Following an October 2016 claim for an evaluation in excess of 50 percent for PTSD, and claims for service connection, the Cheyenne, Wyoming, RO issued a February 2017 rating decision which denied the claims, and a May 2017 rating decision which granted an increase to a 70 percent evaluation, effective from April 8, 2017, in the evaluation of PTSD, but denied an evaluation in excess of 50 percent prior to that date.  A May 2017 Statement of the Case (SOC) advised the Veteran of the readjudication of the claims, and the Veteran perfected substantive appeals.  

Although the Cheyenne, Wyoming, RO currently has jurisdiction of the Veteran's claims files, the Salt Lake City, Utah, RO retains jurisdiction over an appeal for service connection for diabetes mellitus and an appeal to reopen a claim for service connection for ED, because those claims were previously remanded to that RO by the Board.  As noted on the title page of this decision, those claims are being addressed in a separate Board decision.  

During the pendency of this appeal, the Veteran submitted a claim for a total disability evaluation based on individual unemployability (TDIU).  That claim was granted, effective April 8, 2017.  The Veteran has not indicated any disagreement with that grant of benefits, and no issue regarding the claim for TDIU is before the Board for appellate review at this time.

The Board also notes that, in June 2017, the Veteran, through his representative, submitted a "Notice of Disagreement" (NOD) to a denial of service connection for "diabetic neuropathy."  The statement contends that the Veteran's neuropathy may be due to PTSD rather than diabetes.  The electronic record reflects that the RO has reviewed the June 2017 submission, but has not yet responded.  

The Board declines to address the June 2017 "NOD," in part because the RO has had only a brief opportunity to respond, and there is no indication that the RO has declined to respond, and in part because the Board is unable to find a prior denial of service connection for diabetic neuropathy, apart from a denial of service connection for diabetic retinopathy, a different disability.  The AOJ should contact the Veteran to determine the intent and purpose of the Veteran's June 2017 "NOD."  

The Cheyenne, Wyoming RO currently has jurisdiction of the Veteran's claims file.  

The claim for service connection for kidney disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

The Veteran's claims file is wholly electronic.



FINDINGS OF FACT

1.  In 2015, the Veteran reported an onset of difficulty hearing in 2014, but his lay opinion linking onset of hearing impairment in 2014 to noise exposure during active service which ended in October 1969 is not supported by any medical or scientific evidence.  

2.  The Veteran does not have a current right shoulder disability.

3.  There is no medical evidence linking a left shoulder disability diagnosed in 2015 to the Veteran's active service which ended in October 1969.  Arthritis was first shown years post-service.

4.  In the one-year period prior to the Veteran's informal claim for an increased evaluation for PTSD, through April 8, 2017, the Veteran's PTSD was manifested by no more than moderate social and occupational impairment, and despite disturbances in mood, the Veteran performed his activities of daily living, participated in camping and hobbies, interacted with his grandson, and was not a threat to himself or others, warranting no more than a 50 percent evaluation for PTSD.

5.  From April 8, 2017, the Veteran's PTSD is manifested by severe social impairment and inability to make friends in his new community, by weekly panic attacks, deficiencies in most areas, anxiety, depression, suicidal ideation, but not by psychosis, danger to himself or others, loss of contact with reality, or other manifestations consistent with a total evaluation.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§1101, 1110, 1112, 1113, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159 , 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for a bilateral shoulder disability, to include a right shoulder disability or a left shoulder disability, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016).

3.  The criteria for an evaluation in excess of 50 percent for PTSD prior to April 8, 2017 are not met, and the criteria for an evaluation in excess of 70 percent for PTSD from April 8, 2017, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.125, 4.130, Diagnostic Code 9411 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to assist and notify

The Veteran submitted these claims using the Fully Developed Claim process, so he received notice of the evidence necessary to substantiate the claims as part of that process.  The Veteran has not alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided, nor has his attorney raised a concern regarding content or timing of notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Service treatment records are associated with the claims file.  VA treatment records are associated with the claims file.  The Veteran submitted and identified private clinical records.  The Veteran was afforded VA examinations, and medical opinions were obtained.  The Veteran advised VA he had no other evidence to submit.  

Therefore, the Board concludes that the duties to assist and notify in development of the claims on appeal have been met.  38 U.S.C.A. §§ 5101, 5102, 5103, 5104, 5107.

Claims for service connection

Service connection may be established on a direct basis for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain disabilities, including arthritis and/or sensorineural hearing loss may be presumed to have been incurred in service where manifested to a compensable degree within 1 year following separation from qualifying service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Neither of these disorders warrants any presumption as being secondary to herbicide exposure.

Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Lay persons may link an observable disorder to service through observation of the disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The onset and etiology of disease such as cancer are not readily amenable to lay diagnosis or probative lay comment regarding etiology or aggravation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

1.  Claim for service connection for bilateral hearing loss

The Veteran's service treatment records disclose that audiologic evaluation showed normal hearing at the time of the Veteran's induction into service.  There is no record that his hearing was tested again at any time during his service or that he complained of hearing loss of tinnitus.  At the time of his 1969 service separation examination, a whisper test was conducted.  Thus, the Veteran's service treatment records are neither favorable nor unfavorable to his claim.

VA outpatient treatment records dated from 2008 through 2014 reflect that the Veteran denied hearing loss on about 15 separate evaluations.  The records reflect that he did not require hearing aids and did not request audiologic examination of his hearing.  

In April 2015, the Veteran was referred for an audiology evaluation after reporting that his wife complained because he kept turning the TV volume up.  At a September 2015 audiologic evaluation, the Veteran reported having difficulty hearing for about a year, and denied having tinnitus, dizziness, ear disease, or other prior ear problem.  He reported exposure to noise during military service.  He also worked as a trona miner and in the oil fields.  He reported that he used hearing protection as required during these jobs.  The Veteran denied recreational exposure to noise.  However, the record reflects that the Veteran owned a motorcycle for many years, but sold it when he moved from Utah to Wyoming.  See, e.g., May 2016 VA outpatient treatment note.  

The September 2015 VA audiologic evaluation disclosed that the Veteran had mild to moderately-severe hearing loss at the frequencies above 2000 Hz in each ear.  His word recognition was described as good in the right ear and excellent in the left ear.  The audiologist noted that hearing aids were not ordered for the Veteran because the Veteran indicated that he would not use them.  

The Veteran submitted a portion of an article about engineering techniques, materials, and noise mitigation strategies for use in ships.  The article was apparently presented at a May 2011 symposium about intelligent ships.  The article supports the Veteran's general contention that a ship is a noisy environment, but the article does not support a contention that loss of hearing acuity noted in 2014 may be linked to noise exposure incurred 40 years earlier.  

The Veteran's representative summarized the article as showing that "Navy personnel work and live in noise levels that put them at risk for Noise Induced Hearing Loss (NHL)."  However, the Veteran does not argue that the submitted article provided medical information linking noise exposure to hearing loss disability diagnosed many years later.  

The Veteran also contends that the submitted information reflects that noise-induced hearing loss is the Navy's "number one occupational health expense."  Assuming the accuracy of that statement does not establish a link between noise exposure incurred prior to October 1969 to a hearing loss reported in 2015 as having an onset in 2014.  

The Veteran also submitted the title page and a table of contents for an overview of reported biological and clinical manifestations attributed to microwave and radio-frequency radiation.  This table of contents reflects discussion of more than 100 possible effects on the body from such radiation, such as effects on physiologic functioning, chromosomes, and reproductive organs.  The table of contents suggests that the effects included in alterations in the brain and sensitivity to sounds, but no discussion which might link the effects of radiation to a current disability, to include hearing loss, is attached.

In this case, the Veteran has not produced a competent medical opinion establishing an etiological link between hearing loss diagnosed in 2015 and in-service acoustic trauma prior to October 1969.  The Veteran has provided his own lay assertion that in-service noise exposure caused his current hearing loss, however, he has not demonstrated any specialized medical knowledge or written information to support his lay opinion as to such delayed causation of hearing loss.  

In particular, the VA and private medical records and the Veteran's own statements reflect that the Veteran did not manifest a hearing loss disability, or any chronic symptom of hearing loss during service or within one year following the Veteran's 1969 service discharge.  The clinical and lay records are entirely devoid of any notation that the Veteran had hearing loss until 2014, more than 40 years following the Veteran's October 1969 service discharge.  Specifically, the Veteran has not alleged, and the record does not show, continuity of symptomology during the lengthy period since the Veteran's 1969 service separation and his 2015 report of difficulty hearing for the past year. 

Lay persons are competent to provide opinions on some medical issues, such as the incurrence of a broken leg or existence and persistence of tinnitus.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, this specific issue, the possible relationship between bilateral hearing loss first reported and diagnosed in 2015, a condition with many possible and complex causes, and in-service acoustic trauma incurred prior to October 1969, is beyond the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons are not competent to diagnose cancer). 

A presumption of service connection is applicable for hearing loss manifested to a compensable degree within one year following service separation.  The evidence and the Veteran's statements, a report of hearing loss in 2015, noting impairment of hearing acuity for one year prior to the report, weighs against finding that the Veteran's hearing loss manifested to a compensable degree within a year of discharge from active service in this case, since the Veteran was discharged in 1969, 55 years prior to the reported onset of hearing loss.  The first puretone audiometry test to show a hearing loss disability for VA purposes was the September 2015 VA audiologic evaluation.  Moreover, the Veteran has not indicated that he suffered from hearing loss within a year of service. 

The Veteran has provided lay observation and general information that he may have been exposed to hazardous noise in service.  However, he has not provided any medical evidence or opinion, general information, article, or other evidence supporting his own lay opinion that it is possible that hearing loss disability diagnosed in 2015 is or may be linked to active duty service prior to October 1969.  

The Veteran has not alleged, and the record does not show, continuity of symptomology of hearing loss or any impairment of the ability to hear since service.  The facts of this case do not warrant presumptive service connection because bilateral hearing loss did not manifest to a compensable degree within one year of discharge from active service.  The record establishes that the Veteran required medical treatment for diabetes mellitus which required emergency care and routine medical treatment beginning within a few years of the Veteran's 1969 service separation.  It seems unlikely that the Veteran could have been treated for such a chronic illness without reporting or being evaluated for hearing loss disability if an impairment of hearing acuity or symptoms of impaired hearing were present during the treatment for diabetes. 

In summation, the evidence of record is so completely unfavorable to a finding that bilateral hearing loss diagnosed in 2015 was incurred during or results from the Veteran's service prior to October 1969, and against a finding that hearing loss manifested in 1970, that no further development of the claim is required.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss on both a presumptive and direct basis, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107.  The claim must be denied.

2.  Claim for service connection for right shoulder and/or left shoulder disability

The examiner who conducted a May 2017 VA examination concluded that the Veteran had insufficient symptoms to support a diagnosis of a right shoulder disorder.  In particular, as to the right shoulder, there was no notation that any provider who treated or examined the Veteran after his 1969 service discharge had assigned a diagnosis of a right shoulder disability.  The record is devoid of any entry suggesting that the Veteran sought medical evaluation for a right shoulder disability or expressed a concern that a right shoulder disability might be present.  The examiner who conducted the May 2017 VA examination declined to assign a diagnosis for a right shoulder disability.  

As to the left shoulder, the examiner who conducted May 2017 VA examination stated that the Veteran had arthritis of the left shoulder, tendinopathy, and adhesive capsulitis with impingement syndrome.  The examiner noted that there was no evidence of these diagnoses prior to 2016.  

In March 2016, the Veteran reported that he experienced onset of symptoms of left shoulder disability in late 2015.  The examiner noted that the Veteran worked as a mechanic maintaining police cars for a county for many years.  The examiner also noted that evidence of chronicity of symptoms and treatment of a left shoulder disability since the Veteran's service discharge was lacking.  The examiner opined that, given the Veteran's age (past 60) and the fact that more than 40 years had elapsed since the Veteran's 1969 service discharge before he sought evaluation of the left shoulder, and given that the Veteran's occupation required use of the shoulders, it was more than likely that the Veteran's left shoulder disabilities were due to his age.  

The Veteran has not provided any clinical evidence or lay argument to support his contention that a left shoulder disability is due to his service prior to October 1969, even though he was able to work for the following 40 years in such occupations as mining and being a mechanic while such disability was not reported, treated, or diagnosed until 2015.  The evidence as to the Veteran's post-service occupations, and the evidence that the Veteran worked in those occupations for approximately 40 years before left shoulder disability was noted, is unfavorable to the claim.  The lack of complaints about left shoulder pain while the Veteran was being treated for other disorders in the first 40 years after his service discharge is extremely unfavorable evidence.  The unfavorable medical opinion is highly persuasive.  The claim for service connection for bilateral shoulder disability or for right shoulder or left shoulder disability must be denied.  

3.  Claim for increased staged evaluations for PTSD 

Historically, the Veteran was granted service connection for PTSD by a rating decision issued by the Salt Lake City RO in July 2015.  In October 2016, the Veteran informally sought an increased evaluation for PTSD, and followed that informal claim with a November 2016 formal claim for an increased evaluation for PTSD.  On April 8, 2017, the Veteran submitted a letter by facsimile describing his current PTSD symptoms.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 .  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App. 119   (1999).

The Veteran's psychiatric disability is evaluated under the provisions of 38 C.F.R. § 4.130 , Diagnostic Code (DC) 9411.  VA updated its regulations to incorporate to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5), effective on and after August 4, 2014.  79 Fed. Reg. 45,093, 45,094  (Aug. 4, 2014).  Therefore, DSM-5 governs the October 2016 claim in this case. 

Under The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 , a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

To demonstrate entitlement to a 70 percent evaluation, the evidence must show deficiencies in most areas and such symptoms as suicidal ideation; obsessional rituals; speech intermittently illogical, obscure, or irrelevant; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene. 

Entitlement to a 100 percent schedular evaluation is warranted where there is total and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

A.  Evaluation in excess of 50 percent prior to April 8, 2017

May 2016 VA outpatient treatment notes reflect that the Veteran reported he was entering a PTSD group.  He reported that his energy was good.  He reported estrangement from his wife, stating he did not want to be around her, but felt obligated to stay.  The provider noted that the Veteran had a full range of affect, which was an improvement over the Veteran's generally blunted affect.  In late May 2016, the Veteran denied current suicidal and homicidal ideation, plan, or intent during today's session.  He was not deemed to be an imminent risk to self or others.  He was not thought to be withholding information with regard to suicidal or homicidal ideation, plan, or intent.  In June 2016, he took his grandson to a car show.  During July 2016, he continued PTSD therapy, camped out, and worked in his vegetable garden.  In August 2016, he completed the PTSD program.

At a December 2016 VA examination, the Veteran again reported increased depression.  The Veteran reported intrusive memories of traumatic events, recurring dreams, and tried to avoid distressing memories, thoughts, or feelings about traumatic events during service.  The Veteran avoided external reminders of the traumatic events.  The examiner indicated that the Veteran's symptoms included a persistent negative emotional state, diminished interest or participation in significant activities, feelings of detachment or estrangement, irritable behavior, angry outbursts, an exaggerated startle reflex, sleep disturbances, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideation.  The examiner opined that some of the Veteran's symptoms had responded partially to treatment, but his overall level of impairment was increased due to more social isolation at his new home.  The examiner concluded that the Veteran had occasional impairment of work efficiency and intermittent periods of inability to perform occupational tasks, even though the Veteran was generally functioning satisfactorily and was able to maintain normal routine behavior, self-care, and conversation.  

Following the December 2016 VA examination, the Veteran's agent submitted a March 2017 statement on the Veteran's behalf, seeking a 70 percent evaluation for PTSD.  The agent contended that the severity of the Veteran's occupational impairment warranted a higher evaluation, since the Veteran had been directed by his supervisors at work, in 2010, to obtain mental health treatment.  No additional clinical record or lay statement from the Veteran is available until April 8, 2017, when a claim for TDIU was received from the Veteran.  The referenced period of increased symptoms in 2010 cannot serve as a factual basis to warrant a higher evaluation in this case, because this claim for an increased evaluation was not submitted until 2016, and the 2010 evidence is not applicable to the period for which the Board currently has jurisdiction.   

The evidence establishes that the Veteran was able to perform activities of daily living without assistance.  He helped with household chores.  He planted a vegetable garden.  He interacted with his grandson.  He did not manifest flattened affect or circumstantial, circumlocutory, or stereotyped speech.  The Veteran did not display symptoms of psychosis.  His behavior did not appear abnormal.  The Veteran did not meet all criteria for a 50 percent rating during this period, and did not meet more than one criterion for a 70 percent rating.

The preponderance of this evidence does not support an evaluation in excess of 50 percent during this period.  There is no reasonable doubt which may be resolved in the Veteran's favor to warrant a higher evaluation. 

B.  Claim for evaluation in excess of 70 percent from April 8, 2017

The report of a May 2017 VA examination discloses that the Veteran was cooperative but easily irritated and frustrated.  He manifested anxiety, depression, and anger, as well as chronic sleep impairment, and disturbances of motivation and mood.  He was independent with personal care, activities of daily living, and managing his finances.  He had depression secondary to his service-connected PTSD.

His thought processes were logical, and he was alert and oriented.  There was no evidence of suicidal or homicidal intentions, although the Veteran reported some thoughts of and plans for suicide about 6 months earlier.  His wife had taken away items he had considered using for a suicide plan, and took away his guns.  

The Veteran had retired after 25 years as a mechanic.  He had no close friends at work prior to his retirement, feeling that his co-workers liked to party and drink together, while he did not.  The Veteran had made no friends since he moved to Wyoming from Utah for his wife's health.  He and his wife were not close, just living together but not interested in the same things.  He liked to work in the yard, feed birds, and watch TV, while his wife did more socializing.  

The examiner indicated that the Veteran had moderate deficiencies in occupational functioning, and deficiencies in family relations, judgment, thinking, and mood, but had severe deficiencies in social functioning.  The examiner stated that the Veteran would be moderately impaired in a work environment that required use of moving machinery or that required sustained focus and concentration.  He would be severely impaired in a work environment that was fast-paced, complex, frequently-changing, or that required frequent interactions with customers, coworkers, or supervisors.  These findings and observations are consistent with a 70 percent evaluation for service-connected PTSD with depression.

There were no indications of disorientation, delusions, hallucinations, homicidal thoughts or behaviors, and no grossly inappropriate behaviors, and there was no evidence that the Veteran was unable or unwilling to perform activities of daily living without assistance or supervision.  These findings and observations are not consistent with a total (100 percent) evaluation for service-connected PTSD with depression.  In particular, the Veteran remains able to interact with the physical world and perform necessary daily tasks in a socially-acceptable way, so long as he is not required to perform occupational tasks at the direction of other or to interact in socially significant ways with others.

The preponderance of the evidence establishes that, from the date of his April 8, 2017 claim for an increased rating for PTSD, the Veteran is not totally socially or occupationally impaired, so the evidence does not raise a reasonable doubt that the Veteran is more than 70 percent impaired.  There is no reasonable doubt to resolve in the Veteran's favor.  The 70 percent evaluation assigned for the Veteran's service-connected PTSD from April 8, 2017, is the highest schedular evaluation warranted.  The claim for a higher evaluation from that date must be denied.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for a right shoulder disability and/or a left shoulder disability is denied.

Entitlement to an increased initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to April 8, 2017, and to an initial evaluation in excess of 70 percent from that date is denied.


REMAND

There is some question as to the exact nature, extent, and etiology of the Veteran's reported kidney disability.  In part he has alleged that it is secondary to, or somehow related to his diabetes, for which service connection is not currently in effect, but for which additional development is being undertaken as part of the remand to the Salt Lake City RO.  Resolution of that matter may impact this decision.

Moreover, as noted on the most recent examination, there has been a diagnosis of some kidney disorder, but it is not clear what the exact nature of that disorder is.  The history as recorded on the most recent examination seems to indicate that there is a history of a kidney disorder being carried, but the exact nature is not clear.  Moreover, to the extent that there is a kidney disorder, the etiology has not been medically determined.  Thus, further development is indicated.

Accordingly, the case is REMANDED for the following action:

1.  Arrange to obtain any records concerning treatment of a kidney disorder that are not currently on file.  The Veteran's assistance identifying and obtaining the records should be requested as needed.  All attempts to obtain records should be documented in the claims folder.

2.  Forward the Veteran's electronic claims folders to an appropriate examiner to enter a determination as to the diagnosis, extent, and etiology of any kidney disorder.  Specifically, the examiner should set out the most likely diagnosis.  If no chronic kidney disorder is found, that should be set out.

If a chronic kidney disorder is found, the examiner should set out the most likely etiology of the disorder.  Was it as likely as not (50 percent probability or more) incurred in or aggravated by service?  Was it as likely as not caused or aggravated by a disability for which service connection is in effect?  Was it as likely as not caused or aggravated by the Veteran's diabetes mellitus?  Please set forth all medical evidence an rationale in entering your response.

If it is determined that an examination is needed to respond to the following, such examination should be scheduled in accordance with applicable procedures.

3.  If the kidney disorder is found due to diabetes, the adjudication of the claim of entitlement to service connection for a kidney disability should be deferred pending completion of adjudication of a claim for service connection for diabetes mellitus.  After the claim for service connection for diabetes mellitus is readjudicated by the Salt Lake City RO, the Cheyenne, Wyoming RO should take any further development deemed appropriate, and then re-adjudicate the claim for service connection for a kidney disability.  

4.  If any benefit sought is not granted, provide the Veteran and his representative a supplemental statement of the case and afford then an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


